Citation Nr: 0320975	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for histoplasmosis.

3.  Entitlement to service connection for residuals of white 
phosphorous burns.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
1956 to December 1956 and active military service from 
October 1961 to August 1962. 

This appeal arises from an December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that determined that claims of 
entitlement to service connection for histoplasmosis, for 
bilateral hand burns, for a right calf wound, and for a 
mental disorder were not well grounded.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In a September 2002 rating decision, the RO granted service 
connection for residuals of a right thigh wound, which 
satisfies the veteran's appeal for service connection for 
residuals of a right calf wound.  Thus, that issue is no 
longer before the Board.  

The veteran has not requested a hearing.  

During an April 2001 VA examination, the veteran provided a 
January 2001 letter from his dentist to the effect that 
certain dental problems were as likely as not due to his 
exposure to white phosphorous fumes.  This is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  No psychiatric disability was manifested until many years 
after ACDUTRA and active service.  

2.  There is no medical evidence tending to link a 
psychiatric disability with any event of active service.  

3.  Histoplasmosis was first shown many years after ACDUTRA 
and active service.  

4.  There is no medical evidence tending to show that either 
histoplasmosis or any disease entity resembling sarcoidosis 
began during or was aggravated by ACDUTRA or active service.  

5.  There is no medical evidence tending to show that any 
disease entity resembling sarcoidosis was manifested to a 
degree of 10 percent within a year of discharge from ACDUTRA 
or active service.   

6.  The veteran incurred white phosphorous burn injuries to 
the hands and left leg in the line of duty.  

7.  Competent medical evidence attributes pain and itching to 
the line of duty white phosphorous burn injuries.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by ACDUTRA or active service and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.303, 3.307, 3.309 (2002).  

2.  Histoplasmosis or other disease entity resembling 
sarcoidosis was not incurred in or aggravated by ACDUTRA or 
active service, and may not be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. § 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.303, 3.307, 
3.309 (2002).  

3.  Residuals of white phosphorous burns were incurred in 
active service.  38 U.S.C.A. § 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
received burns on July 27, 1956, during ACDUTRA when a white 
phosphorous grenade exploded among the troops.  A DD Form 
481-3 notes first degree chemical burns to the left leg and 
to the fingers, bilaterally.  The form reflects that this was 
a line of duty injury.  A December 1956 examination report 
reflects that the veteran was examined prior to returning to 
reserve status and no abnormality was noted.  There is no 
record of complaint or treatment for any nervous or 
respiratory condition during either period of service.  

The veteran submitted a claim for service connection in March 
1999.  He noted that chronic anxiety and depression were 
first diagnosed in 1980 and he reported having received 
$40,000 in a workers compensation settlement for that 
disability in 1981.  He reported that he was hospitalized for 
histoplasmosis in 1983.  He reported that histoplasmosis 
precluded employment and that he was awarded Social Security 
Administration (SSA) disability benefits in August 1983. 

In June 1999, the veteran reported that a nervous condition 
started between March and June 1962 and was caused by 
harassment from a superior officer.  

In August 1999, the veteran submitted lay witness statements 
of family and friends.  These attest to hand injuries as a 
result of a grenade explosion.  

In October 1999, and at various times thereafter, the veteran 
submitted private medical records that reflect treatment for 
histoplasmosis and for psychiatric conditions.  

The earliest dated mental health-related report is from the 
Mayo Clinic and is dated in November 1977.  According to this 
report, the veteran had respiratory distress.  Pulmonary 
function test were normal except for diffusion capacity, 
which was related to the veteran's smoking.  Multiple 
manifestations of nervousness were detected, however, and 
further psychiatric evaluation was recommended.  A December 
1978 report from Blodgett Memorial Medical Center reflects 
that the veteran had been exposed to pentachlorophenol, which 
necessitated a medical evaluation.  The physician, Walter 
Meester, M.D., Ph.D., determined that the veteran's symptoms 
were primary psychosomatic after tissue samples failed to 
detect the contaminant.  

Other mental health-related reports reflect that anxiety or 
depression was diagnosed in 1980.  Job-related stress was 
mentioned in May 1980.  A June 1981 detailed report from 
Psychiatric Consultation Services reflects that the veteran 
provided a history of the development of his emotional 
troubles, which began around 1977 or 1978 when he first 
reported edginess.  In providing his examiners a relevant 
medical history of his mental health, the veteran did not 
mention military service.  

All mental health reports submitted to the RO by the veteran 
appear to link all psychiatric disabilities with the 
veteran's civilian job, which had become stressful for him 
during the late 1970s.  None of the psychiatric evaluations 
tend to associate any mental disorder with active service.  
Moreover, in none of these reports does the veteran even 
mention active service.  A March 1982 evaluation synopsis 
stands apart from the rest in that it suggests that the 
veteran suffered from a personality disorder.  

In a March 1999 letter to VA, the veteran alleged that during 
active service in 1962, his company commander had confined 
him to the barracks for two weeks on charges that were later 
dropped.  While confined, he was not allowed any contact with 
his wife, nor was he allowed even to inform her why he could 
not come home.  The veteran reported that this particular 
commander persecuted low-ranking married personnel for having 
their wives and families in nearby off-base housing and he 
felt that his nervous troubles stemmed from this incident.

In October 1999 and at various times thereafter, the veteran 
also submitted private medical records and SSA records that 
reflect treatment for histoplasmosis.  These are discussed in 
chronological order below.  

A September 1977 Butterworth Hospital report that reflects 
that the veteran had a 3 month history of general malaise, 
shortness of breath, sharp chest pain, and radiating left arm 
numbness.  The examiner felt that the chest pain was likely 
due to a chest wall syndrome and also noted that the veteran 
was a cigarette smoker and was status post questionable 
fungal infection of the lung 7 years earlier.

A November 1977 Mayo Clinic report, mentioned above, found 
the veteran's pulmonary functions to be normal except for 
diffusion capacity, which was related to smoking.  A December 
1978 report from Blodgett Memorial Medical Center reflects 
that the veteran had been exposed to pentachlorophenol, 
however, no further information on the time frame of the 
exposure was provided.  In any event, Dr. Meester determined 
that the chemical was not present in the veteran's tissues, 
that his lungs were normal, and that the veteran's symptoms 
were primary psychosomatic.  

A January 1983 report from Butterworth Hospital reflects that 
the veteran was hospitalized for symptoms of chest pain, 
fatigue, sweats and chills.  Antibiotics had failed to 
alleviate the symptoms.  Cultures, including histoplasmosis, 
were all negative.  A right lung lesion had been present for 
10 years and was felt to be histoplasmosis.  The discharge 
diagnosis was granulomatous lung disease, etiology unknown.  
A February 1983 report notes that granulomatous pulmonary 
infections, such as histoplasmosis and tuberculosis should be 
considered.  

The veteran submitted a May 1983 letter from the Michigan 
Department of Public Health to the veteran that notes that H. 
capsulatum had been isolated from samples of wood, soil, 
dust, and furnace filters at the veteran's residence.  The 
letter notes that any susceptible person who disturbs H. 
capsulatum contaminated soil on the veteran's property may be 
at risk for histoplasmosis.  The veteran also submitted a 
March 1983 news clipping warning of histoplasmosis outbreaks 
felt to be spread by bringing contaminated firewood into the 
home.  

A July 1993 report reflects that the veteran had been 
successfully treated for histoplasmosis in the early 1980s 
and had not had a recurrence since then.  The doctor noted 
that there was no current histoplasmosis but that the veteran 
continued to smoke three packs of cigarettes per day.  

A December 1994 chest X-ray report reflects prior 
granulomatous disease and some underlying chronic obstructive 
pulmonary disease.  A September 1995 chest X-ray report 
reflects that there were nodular densities in the upper 
lobes, bilaterally, felt to represent old histoplasmosis or 
other fungal disorder.  

Among the medical evidence submitted is a statement of Dr. 
Thomas Stevenson, dated in June 1999, to the effect that one 
could assume that phosphorous inhalation occurred at the time 
that the veteran suffered phosphorous burns and that 
therefore pulmonary irritation occurred at that time.  The 
doctor declined to offer a nexus opinion addressing whether 
the veteran's exposure to white phosphorous fumes might have 
aggravated his subsequent histoplasmosis infection and 
suggested that a board certified pulmonologist be consulted.  
Dr. Stevenson included treatises on chemical burns and white 
phosphorous injuries, which reflect that phosphorous 
particles can embed subcutaneously, can cause third degree 
burns, and may require careful management.  One article notes 
that combustion of white phosphorous yields pentoxide, a 
severe pulmonary irritant.  Breathing these fumes can lead to 
hypocalcemia and hyperphosphatemia, which lead to 
electrocardiographic changes, cardiac arrhythmia, and sudden 
death.  

The veteran underwent a VA compensation and pension 
examination of the skin in April 2001.  The examiner noted 
that the claims file was not available for review.  During 
the examination, the veteran related the history of the 
grenade burns.  The veteran also noted that the scars did not 
bother him at all, that he had no complaint with the scars, 
and that his only concern was possible dental or lung 
problems associated with white phosphorous.  The veteran 
recalled that his first breathing problems began in the 1970s 
when histoplasmosis was found and he questioned whether white 
phosphorous exposure might make him more susceptible to 
histoplasmosis.  The examiner then noted that the scars 
sometimes itched and sometimes were painful.  The examiner 
noted that the scars on the hands were barely visible, the 
left leg scar was completely gone, and a left thigh scar was 
slightly depressed.  All scars were healed.  The diagnosis 
was residuals of burns received in the military.  The 
examiner declined to comment on the veteran's claim of 
residual lung damage due to white phosphorous and recommended 
that an appropriate specialist be consulted.  

Color photographs in the claims file depict barely visible 
skin scars.  

The veteran underwent a VA respiratory disease compensation 
and pension examination in July 2001.  The examiner reviewed 
the medical history and noted granuloma of the upper lobe in 
1983 with tissue cultures that tested positive for 
histoplasma capsulatum.  Chest X-rays showed multiple upper 
lung nodules and a single right mid-lung nodule compatible 
with sarcoid granuloma.  Pulmonary function tests showed 
minimal obstructive lung defect.  In a March 2002 addendum, 
the examiner opined that the current respiratory condition is 
not likely due to exposure to white phosphorous during active 
service.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO accomplished 
this in a September 2002 SSOC and in a June 2003 letter to 
the veteran.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, rating actions, a statement of 
the case and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
claims, and what evidence that is potentially probative or 
not probative of the claims.  38 C.F.R. § 3.159(b)(1), (e).  
The RO has attempted to obtain to the extent practical, and 
has associated with the claims file, all pertinent service 
records, VA medical records, and the private medical records 
identified by the claimant.

The Board emphasizes that in the September 2002 SSOC and in a 
June 2003 letter, the RO notified the veteran of the 
provisions of the VCAA and its potential impact on his 
claims, allowing him an additional period of time in which to 
present evidence and/or argument in support of the appeal.  
No further evidence was received.  For these reasons, the 
Board finds that VA's duty to assist and to notify the 
veteran have been met.  

III.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
requirements of laws administered by the Department of 
Veterans Affairs.  Requirements as to line of duty are not 
met if at the time the injury was suffered or disease 
contracted the veteran was: 
(1)	Avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of military 
duty. 
(2)	Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge. 
(3)	Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m) 
(2002).

Active military service includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty or 
from a covered disease which occurred during such training.  
For purposes of this section, the term "covered disease" is 
limited to-(1) An acute myocardial infarction; (2) A cardiac 
arrest; or, (3) A cerebrovascular accident.  See 38 C.F.R. § 
3.6(a) (2002).

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Sarcoidosis and 
psychoses are chronic diseases within the purview of these 
regulations.  A chronic disease will be considered to have 
been incurred in service when manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from active service.  38 C.F.R. § 3.307 (2002).  

With respect to the claimed psychiatric disability, there is 
no competent evidence tending to link any diagnosed 
psychiatric disorder to active service or tending to show 
that a psychiatric disorder began within a year of discharge 
from active service.  On the contrary, the bulk of the 
relevant medical evidence tends to associate any mental 
disorder with the veteran's civilian job.  The veteran has 
reported receiving a worker's compensation settlement for 
this job-related stress.  Only the veteran himself has 
claimed that his mental troubles were caused by an incident 
that occurred during active service; however, he, as a layman 
without proper medical training and expertise, is not 
competent to provide probative evidence on a medical matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Service connection for 
an acquired psychiatric disability must therefore be denied.

The claim for service connection for histoplasmosis must also 
be denied.  There is no indication that the veteran developed 
histoplasmosis or any other respiratory disability during 
ACDUTRA or active service.  The bulk of the competent 
evidence dissociates any diagnosed respiratory disability 
with any event of active service, including exposure to white 
phosphorous fumes.  Although a physician has reported that 
phosphorous fumes may irritate the lungs, the only medical 
opinion of record that addresses whether the veteran's lungs 
were irritated as contended, was negative.  The Board finds 
this opinion to be persuasive.  Moreover, some of the 
competent evidence suggests that the veteran's histoplasmosis 
infection came from contacting pathogens on his property, and 
not from active service.  Although the veteran has attempted 
to link histoplasmosis to white phosphorous fumes, he, as a 
layman without proper medical training and expertise, is not 
competent to provide probative evidence on a medical matter 
such as the diagnosis or etiology of a claimed medical 
condition.  Espiritu, supra.

Because the July 2001 VA examination report mentions sarcoid 
granuloma, the Board notes that sarcoidosis is a chronic 
disease entity.  There is no indication that the veteran 
developed sarcoidosis during or within a year of separation 
from ACDUTRA or active service.  

In the absence of persuasive evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for histoplasmosis or other 
respiratory disability.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

The Board must grant the claim of service connection for 
residuals of white phosphorous burns.  The injury itself was 
determined to be a line of duty injury and a line of duty 
determination is binding on VA.  The April 2001 VA skin 
examination report contains conflicting information about 
whether the scars are painful and tender, but offers a 
diagnosis of residuals of burns received in the military.  
Resolving any remaining doubt in favor of the veteran, the 
Board grants service connection for residuals of burns to the 
hands and to the left leg.  


ORDER

1.  Entitlement to service connection for an acquired 
psychiatric disability is denied.  

2.  Entitlement to service connection for histoplasmosis is 
denied.

3.  Entitlement to service connection for residuals of white 
phosphorous burns to the hands and to the left leg is 
granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

